Title: George Twyman to Nicholas Lewis and Isaac Davis, with Jefferson’s Instructions to William Davies, 20–28 March 1781
From: Twyman, George,Jefferson, Thomas
To: Lewis, William,Davis, Isaac,Davies, William



Dear Sirs
March the 20th 1781

The Sixth of October last I Delivered to Mr. Joseph Hawkins Comasery at the Barracks 139 ℔ of mutten at 4. Dollars pr. pound, which I agree’d with him for a few Days before, for which I took a receit of Mr. John Tomas his assistant, Mr. Hawkins being some-where about The Store. I wated with patience as no money was to be had, and between the 5th. and 10th. March notis was given For Every body haveing Such receits to Come and assign like Receits. But when I went to Settle as they Called it, I Found it Entered in the Book twenty-Seven Shillings pr. pound. I Said but little, but told Mr. Tomas (as he was to Settle) to Scratch out the 4 Dollars in my receit and Make it like the Book, twenty Seven Shillings which he Did. And now Gentlemen I fear you’l blame m[e] For neglect in Delay, (which I Some Deserve) But hope you’l Excuse me haveing many reasons, (as nothing has moved me to make this information but Equity, Justis, and The good of my friends and Country) First being Some onwell, and 2dly the Commander of the Garison gone who I Understand Complaints are to be lodged with, &c. But Conclude it aught to be for your Consideration and redress.
I am Gentlemen with all Due respect your Hbl Servt.,

George Twyman


In Council Mar. 28. 1781.
Referred to Col. Davies to propo[se a method?] of bringing Mr. Hawkins to account […]

